               Case 2:19-cr-00050-MCE Document 31 Filed 06/17/20 Page 1 of 4



1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-050 MCE
11
               Plaintiff,                                    STIPULATION AND ORDER CONTINUING
12                                                           STATUS CONFERENCE AND EXCLUDING
                              v.                             TIME UNDER THE SPEEDY TRIAL ACT
13
     KYUNG MIN KONG,
14
               Defendant.                                    Date: June 18, 2020
15                                                           Time: 10:00 a.m.
                                                             Court: Hon. Morrison C. England, Jr.
16

17           It is hereby stipulated and agreed by and between plaintiff United States of America and
18
     defendant Kyung Kong, through their respective attorneys, that the status conference set for June
19
     18, 2020, shall be continued by the Court to August 20, 2020, at 10:00 a.m., to allow defense
20
     counsel to continue reviewing discovery produced by the United States, conduct counsel’s
21
     independent investigation into the facts and applicable law, interview witnesses, discuss potential
22

23   pretrial resolution, and otherwise prepare the client’s defense.

24           The government has produced to defense counsel voluminous discovery, including bank

25   records, audio recordings, and photographs, comprising more than 24,000 pages of material. Mr.
26   Kong’s first language is Korean. He has proficient English language skills, but frequently requires
27
     the assistance of a Korean language interpreter. This is particularly true as to more complex factual
28
                                                             1
     STIPULATION & ORDER CONTINUING TCH
30
               Case 2:19-cr-00050-MCE Document 31 Filed 06/17/20 Page 2 of 4


     issues and legal concepts. Mr. Kong is currently housed in custody at the Wayne Brown
1
     Correctional Facility in Nevada City, California. Counsel and the defense investigator are therefore
2

3    required to travel approximately 65 miles from downtown Sacramento to attend meetings with Mr.

4    Kong.

5            This case involves, among other allegations, that defendant participated in a “bust out” bank
6    fraud scheme. The scheme involved the creation of fake bank accounts and later withdrawal of
7    money based on the deposit of insufficient fund checks into the accounts. Participants in the scheme
8
     established accounts at numerous banks and operated in several jurisdictions in California and other
9
     states, including Colorado, Louisiana, New Jersey, Utah, and Washington. The investigation of the
10
     matter is therefore accurately described as nation-wide in scope.
11
             Since the beginning of March 2020, a series of national, state, and local events unfolded
12

13   related to efforts to mitigate the spread of COVID-19. The Chief Judge for the Eastern District

14   of California issued General Order 612 on March 18, 2020. General Order 612 restricted access

15   to the federal courthouses within the district until May 1, 2020. On April 17, 2020, the Court
16
     issued General Order 617 to extend the courthouse restrictions until June 1, 2020. General Order
17
     618, issued on May 13, 2020, extended the courthouse restrictions until further notice.
18
             On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-33-
19
     20 ordering all California residents to shelter in place unless their services are needed to perform
20

21   work in critical infrastructure functions. This Executive Order prevented defense counsel from

22   conducting in-person meetings with Mr. Kong. A gradual easing of shelter in place restrictions
23   is occurring throughout California at the present time. Defense counsel is now able to visit Mr.
24
     Kong at the Wayne Brown Correctional Facility. This matter has previously been continued by
25
     Court Order, followed by a corresponding stipulation of the parties, based on these same public
26
     health concerns related to the COVID-19 pandemic.
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         1
30
               Case 2:19-cr-00050-MCE Document 31 Filed 06/17/20 Page 3 of 4


            Given the amount of discovery, the language issues, travel required for client meetings, and
1
     the extensive geographic scope of offenses in the charged scheme, counsel for Kyung Kong requests
2

3    additional time to prepare and that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv)

4    and Local Code T4. The government does not oppose the request. The time exclusion includes the

5    period from June 18, 2020 up to and including August 20, 2020.
6
            Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized
7
     Attorney Todd D. Leras via email to sign it on her behalf.
8

9
            Dated: June 16, 2020
10                                                          __/s/ Todd Leras____________________
                                                            TODD LERAS
11                                                          Attorney for defendant
                                                            KYUNG KONG
12

13
            Dated: June 16, 2020                            MCGREGOR W. SCOTT
14                                                          United States Attorney

15                                                          By: _/s/ Audrey Hemesath__________ _
                                                            AUDREY HEMESATH
16                                                          Assistant United States Attorney
17                                                          (Per email authorization)

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         2
30
               Case 2:19-cr-00050-MCE Document 31 Filed 06/17/20 Page 4 of 4



1                                                   ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the presently set June 18, 2020 status conference hearing shall be

5    continued to August 20, 2020, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that: (1)

7    the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   June 18, 2020, up to and including the August 20, 2020 status conference hearing, shall be excluded

14   pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow defense counsel

15   reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17   Dated: June 16, 2020

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          3
30
